 In the Matter of KANSAS CITY POWER & LIGHT COMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AF-FILIATED WITH THE AMERICAN FEDERATION OF LABOR, PETITIONERCase No. 17-R-1810.-Decided December 18, 1947Messrs. J. W. B. ForingerandIrvin Fane,of Kansas City, Mo., forthe Employer.Mr. G. A. Baldus,of Kansas City, Mo., for the Petitioner.Mr. Fred Ruarlc,of Kansas City, Mo., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at KansasCity,Missouri, on June 12, 1947, before Robert S. Fousek, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.,At the hearing, thehearing officer reserved for ruling by the Board the motion of theIntervenorto dismissthe petition on the ground that the unit soughtby the Petitioner was inappropriate. For reasons stated in Section IV,infra,the Intervenor's motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERKansas City Power R Light Company is a Missouri corporation,having its principal office and place of business in Kansas City, Mis-souri.It is principally engaged in the production, transmission, anddistribution of electrical energy to domestic, commercial, and indus-trial consumers in Missouri and Kansas. It is also engaged in the'On July 16,1947, the Boaid received a stipulation,agreed to by all parties to the pro-ceeding,that the record be corrected in accordance with a list of corrections submittedtheiewithThe stipulation is hereby incorporated into the record,and the transcriptordered corrected accordingly.75 N. LR. B, No. 69.609 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction, distribution, and sale of steam heat in Kansas City, Mis-souri, and the sale of water in several communities in Missouri andKansas.It sells at retail electrical appliances in all communities inwhich it operates. It also operates generating plants in Missouriand Kansas.,The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.The Independent Union of Utility Employees, herein called theIntervenor, is an unaffiliated labor organization, claiming to representemployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Employer is engaged in the production and distribution of elec-tric energy.Employees in the generating stations are classified asproduction employees.Other employees are classified generally intotwo groups (1) physical employees, who are concerned with the dis-tribution of electric energy, and (2) office and clerical employees.Since 1940, the Petitioner has been the certified bargaining representa-tive of the Employer's production employees.During the saneperiod, the Intervenor has represented the remaining employeesthrough collective bargaining agreements, encompassing office andclerical employees and physical employees.The Petitioner now seeks a unit of physical employees of theEmployer, excluding production, office and clerical, and supervisoryemployees.The Intervenor contends that the appropriate unit forphysical employees is the present bargaining unit which includes bothphysical and office and clerical employees.Physical employees in general are hourly paid; clerical employeesare salaried.No established line of promotion exists by whichemployees are promoted from physical to clerical employment, or viceversa.The record discloses that contacts in the course of employment KANSAS CITY POWER & LIGHT COMPANY611between the two groups are infrequent and of minor importance.TheIntervenor itself has separated physical employees from clericalemployees in its organizational structure, dividing its IS locals equallybetween clerical and physical employees.The physical employeelocals are represented by one grievance committee, and the clericalemployee locals are represented by another.A disparity arising from the dissimilarity of their duties existsbetween the interests of clerical employees and those of manual work-ers,which makes separate units for these groups of employeesprimafacieappropriate.2The close integration of work among all de-partinents of public utility operations, tending to minimize thesedifferences, constitutes the basis of the broader units which we havesometimes found appropriate.'The record in this particular casedoes not persuade us that the integration of work among the physicalor distribution employees and the office and clerical employees of theEmployer, or the history of collective bargaining of physical em-ployees and office and clerical employees in a combined unit fromwhich the production employees have been excluded, makes the unitproposed by the Petitioner inappropriate.We are, therefore, of theopinion that a unit limited to physical employees of this Employer,from' which office and clerical employees are excluded, is appropriatefor bargaining purposes.The parties agree that the batteryman, instrument and relay man,assistant batteryman, and junior instrument and relay man in theEmployer's system operating department, and apprentice serviceman, janitor, and appliance maintenance man in the Employer's meterservice and laboratory department, all salaried employees, shouldproperly be included in the unit of hourly paid physical employees.The Intervenor would also include in the, unit, of physical employees,janitors, elevator operators, maintenance men, and watchmen in thegeneral office building department; janitors, timekeepers, order fillers,and junior clerks in the transportation department; janitors in themiscellaneous department; and elevator operators, janitors, orderfiller foreman, and foreman of the warehouse in the stores department.The Petitioner disagrees on the grounds that employees in these cate-gories are paid on a salary basis and that their work is dissimilar to2Matter of Sierra Pacific Power Company,56 N L R B 458, an cases cited therein;Matter of Cincinnati Gas and Electrio Company,57 N. L R B 12983As we stated in our decisionin.Matter of PennsyltantarPower and LightCompany, wehave, in certain public utility cases,been impressed with the high degree of integration ofwork interests among all manual and clerical employees. Where such integration is shown,and especially where it long history of collective bargaining over a period of years hasserved to commingle the employment interests of-such employeeswe have been reluctantto break up all-inclusive employee units.Matter of Pennsylvania Power and Light Com-pany,64 N. L.R B. 874, and cases cited therein,Matter of Philadelphia GasWorksCompany,74'N L. it. B. 638.766972-48-vol 75-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat of physical employees.The Employer agrees with the Petitionerwith respect to the exclusion from the unit of the disputed classifica-tions, except as to janitors, who, it contends, should be included inthe unit.We note that the parties are agreed that certain salaried categoriesshould be included in the unit of hourly paid workers, despite thedifference in their modes of payment.We do not consider mode ofpayment controlling on unit placement.We will look to the generalinterests, duties, and nature of work and working conditions of em-ployees to resolve the unit question.4The general office employeesabove noted service the Employer's general office building, a consid-erable part of which is leased to other tenants.These general officeemployees have little or no contact with outside employees.Janitorsand elevator operators in the transportation, miscellaneous, and storesdepartments have no regular contacts with and no duties similar todistribution employees, and other disputed employees in these depart-ments perform work of a clerical nature.All employees whose place-ment in the unit of physical employees is disputed have, in past bar-gaining, been deemed more closely aligned to office and clerical, thanto distribution, employees.For these reasons we shall exclude themfrom the unit.We find that all physical employees of the Employer, includingthe batteryman, instrument and relay man, assistant batteryman, andjunior instrument and relay man in the system operating department,and the apprentice service man, janitor, and appliance maintenanceman in the meter service and laboratory department, but excluding allproduction department employees, office and clerical employees, jani-tors, elevator operators, maintenance men, and watchmen in the gen-eral office building department, janitors, timekeepers, order fillers andjunior clerks in the transportation department, janitors in the miscel-laneous department, and elevator operators, janitors, order filler f ore-man, and foreman of the warehouse in the stores department, andsupervisors, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Petitioner contends that temporary construction employeesof the Employer should be eligible to vote. The Intervenor disputestheir eligibility on the ground that they are appointed on a temporarybasiswith little or no prospect of permanent employment.TheEmployer takes no position on the issue.The Employer's'construction work is divided into three categories;operational, maintenance, and new construction. The employees in4Matter of E. I. du Pont de Nemour8 d Company,62 N. L. R 'B. 146. KANSAS CITY POWER & LIGHT COMPANY613dispute are from time to time hired to work on new constructionprojects, the demand for which is wholly dependent upon the fluctuat-ing requirements of the Employer's customers. These employees, whenhired, are notified that their employment is temporary and that theyhave little prospect of permanent employment. They work as laborers,digging ditches for underground conduits or setting up poles foroverhead transmission lines; they do not perform any electrical work,nor are they engaged regularly in duties that bring them into contactwith electrical workers.Most of them are paid off during the wintermonths and are not given any priority in reemployment when the slackperiod ends.Personnel among these employees constantly changes ;the Employer's pay roll of June 3, 1947, discloses that 64 percent ofthose whose names appear therein had worked for the Employer lessthan 6 months.We are of the opinion that temporary constructionworkers do not have a substantial interest in conditions of employmentin the Employer's operations,5 and, therefore, shall exclude them fromparticipation in the election.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with-Kansas City Power & Light Com-pany, Kansas City, Missouri, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventeenth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding temporary con-struction employees and those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by International Brotherhood of Electrical Workers, A. F. ofL., or by Independent Union of Utility Employees, for the purposes ofcollective bargaining, or by neither. -5Matteiof Electronic Laboi atories. Inc , 69 N' L RB 4139Any participant in theelection herein may,upon its prompt ,request to,and approvalthereof by, the Regional Director,have its nameremoved fromthe ballot..